Citation Nr: 1112132	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease, claimed as chronic lower back pain.

2.  Entitlement to service connection for numbness of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for chronic lower back pain and denied his claim for service connection for numbness of the lower extremities.  

In a June 2007 decision, the Board reopened the Veteran's claim for service connection for chronic lower back pain and denied the underlying claim for service connection, as well as the claim for service connection for numbness of the lower extremities.  The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.  In February 2010, the Board remanded the claims for additional development. 

This appeal was originally assigned to the undersigned by the Chairman in 2006.     Effective on February 23, 2011, the undersigned was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  

While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, the the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.   The operative provision, 38 U.S.C.A. § 7102(b),  specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."    In fact, this proceeding  was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  (See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) ( an individual designated as an acting Board member may continue to serve in that capacity in making a determination on proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member.)   In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue make the determination in this proceeding as an individual member of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.

In February 2010, the Board remanded the claims for the purpose of conducting a search for clinical records associated with in-service treatment for back pain.  Specifically, the Veteran reported receiving treatment for his back in September 1962, January 1963, and March 1963, at the Army hospital in Stuttgart, Germany.  

In connection with the Board request for these records, the AMC contacted the National Personnel Records Center (NPRC), and asked for records of treatment received at "Stuggart Army Health Clinic in Stuggart, Germany."  In an August 2010 response, the NPRC indicated that "searches of 'Stuggart Health Clinic' for 1962 were conducted, but no records were located."  

It is unclear to the Board whether the NPRC searched for records in Stuttgart, Germany, and no records were located, or whether the NPRC searched for records in the erroneously named "Stuggart," and located no records.  Given the ambiguity, the Board concludes that a remand is necessary in order that a search may be performed using the correct identifiers.

Next, the Veteran contends that his lumbar spine disability is related to injuries sustained during his active service.  Specifically, he asserts that his disability is related to an injury that occurred while he was undergoing recruit training.  In written statements and in reporting the history of his disability to chiropractors, the Veteran stated that he was sliding down a mud hill and his back and tailbone hit a tree stump.  Since the injury, he has experienced low back pain and numbness in his lower extremities.  An April 2003 statement written by the Veteran's friend supports his assertions regarding continuity of symptomatology.

The Veteran's chiropractors have related his current disability to his active service.  However, neither chiropractor had the benefit of reviewing the Veteran's service records in rendering their favorable nexus opinions, and neither provided an adequate rationale for concluding that the Veteran's current disability was related to his in-service injury.  One chiropractor concluded that there was a positive relationship without providing any rationale, while the other chiropractor concluded that the Veteran's X-rays showed an injury that took place many years ago, without providing further explanation as to why he felt it was likely related to the in-service injury.  Because the Veteran's service records do not support his assertions of in-service injury, and the Veteran's chiropractors did not provide an adequate rationale for their opinions, it is unclear to the Board whether a review of his service records would have resulted in different conclusions.  Accordingly, the favorable opinions are too tenuous a basis upon which to grant his claims for service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Veteran's available service treatment records do not demonstrate that he experienced back problems in service.  However, the Veteran's testimony regarding the onset of back problems in service is credible.  In addition, that testimony is competent.  Because he is not competent, however, to relate his in-service symptoms to any currently diagnosed disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient hospital clinical records from the National Personnel Records Center, or other appropriate source, relating to the U. S. Army Hospital in Stuttgart, Germany, for this Veteran dated in September 1962, January 1963, and March 1963.  A request for records dated within each of the identified months must be made.  All efforts to obtain these records must be documented in the claims file, to include any negative reply received. 

2.  After the additional service records have been obtained and associated with the claims file, schedule the Veteran for an orthopedic examination for the purpose of obtaining an opinion as to whether it is as likely as not that the Veteran's current lumbar spine disability is related to his active service.  The examiner should specifically opine as to whether it is as likely as not that the current lumbar spine disability is related to trauma sustained in service.  In this regard, the examiner should consider the Veteran's credible and competent statements regarding the incurrence of the back disability, in addition to his statements regarding the continuity of symptomatology.  The examiner should also provide opinions as to the approximate date of onset of the Veteran's current back disability, and whether his complaints of numbness in the lower extremities are related to his back disability.  If the examiner determines that the Veteran's complaints of lower extremity numbness are not related to his low back disability, the etiology of the complaints should be identified.  The claims file must be made available to and be reviewed by the examiner and the examiner must indicate in the examination report that the claims file was reviewed.  The rationale for all opinions, with citation to relevant medical findings, must be provided.

3. Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


